DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In the response filed on 03/26/2020, the applicant has confirmed the election of Species B, the cartridge case as depicted in Fig. 2B, the propellant insert as shown in Fig. 4A, and the subspecies wherein the case and the insert are made from a different material.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-9, 12 and 13 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-9, 12 and 13 of copending Application No. 16/134,052 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  in independent claim 1, “…a flash aperture groove in the primer recess that extends circumferentially about the primer flash aperture… a polymeric casing body comprising a generally cylindrical hollow polymer body molded over the substantially cylindrical coupling element, into the primer flash aperture and into the flash aperture groove and extending toward a mid-body coupling joint…”, in combination with the other structure and structural relationships recited in independent claim 1.
Response to Arguments
Claims 1-9, 12 and 13 remain properly rejected under 35 U.S.C.101 as claiming the same invention as claims 1-9, 12 and 13 of copending application 16/134,052. 
The response filed on 09/30/2021 confusingly refers to a provisional non-statutory double patenting rejection of claims 1-9, 12 and 12 over claims 1-9, 12 and 13 of US patent application 16/134,052.  It is noted that a provisional statutory double patenting rejection was made in the final rejection mailed on 03/30/2021, as distinct from a non-statutory double patenting rejection.
The claims of the copending ‘052 application are drawn to Species B (Fig. 2B) as are the claims of the instant application.
Claims 1-9 and 12-13 of the copending ‘052 application are also drawn to Species B (Fig. 2B) and are identical to the claims of the instant application. 
Note that claim 11 of the copending ‘052 application is drawn to the subspecies wherein the case and the insert are made from the same polymeric material.
In the instant application, claim 10 is drawn to the subspecies wherein the case and the insert are made from different polymeric material
 The applicant has filed a terminal disclaimer over the ‘052 application on 01/11/2021 and again on 09/30/2021.  This terminal disclaimer has been approved and placed in the file.  
the filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.  A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached FORM-PTO 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872.  The examiner can normally be reached on M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/JAMES S BERGIN/Primary Examiner, Art Unit 3641